DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3-7, 9-13 and 15-22 are pending.  Claims 1, 71 and 12 have been amended.  Claims 2, 8 and 14 have been canceled.  Claims 19-22 are new. 

Response to Arguments
Applicant’s arguments filed 01/08/20020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916 as applied to independent claims 1 and 7 and over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916 and Schutz et al. US 2019/0001831 as applied to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 7, 9, 10, 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916.

Regarding claim 1, Goethel teaches:
A vehicle (Fig 1 #10) comprising: 
a charge plate configured to receive charge for a battery when positioned at a charge zone of a charger; (Fig 1; par 0027 “a vehicle 10 is charged inductively, electrical power is transmitted without a cable to the vehicle from a charging unit 12 external to the vehicle. The energy transmitted in a certain time is used, for example, to bring an electrochemical energy storage device of the vehicle to a higher state of charge.”)
a camera system; (Fig 1 #22)
a controller (Fig 1 #24) programmed to cause the camera system to capture a image (Par 0036 “The camera system can capture an image of this image field”) at each of a plurality of predetermined indexed positions (image capturing regions are the plurality of predetermined indexed positions and the cameras images are partial images of the charging regions and each capture are joined to together. Par0036 “a plurality of cameras are involved in capturing the charging image. In the case of a plurality of cameras, the charging image is formed jointly from partial images” and Par 0034 “On approaching the charging position (arrow A) and when the charging position has been reached, the transmission region between the primary coil and the secondary coil (or at least the primary coil or a housing of the primary coil) lies fully in the image capturing region of at least one camera of the camera system. According to an alternative embodiment, the transmission region lies only partially in the respective image capturing regions of the cameras of the camera system, wherein, however, together, the image capturing regions of at least two cameras of the camera system fully capture the transmission region”) as part of a initialization procedure (A procedure occurs prior to charging noted as an initialization procedure. Fig 1 #arrow “A”; Par 0034 “On approaching the charging position (arrow A)” and Par 0043 “The charging image is captured before the start of a charging operation and/or during the charging operation. According to a further embodiment, captures are repeatedly made when approaching the charging position, i.e. when assuming the charging position,”), 
the predetermined indexed positions being indicative of a desired trajectory of the charge plate toward the charge zone (Fig 1 #arrow “A” shows the trajectory towards the charging zone where the primary coil is), 
cause the camera system to capture a present image for at least one of the indexed positions, (Par 0043 “captures are repeatedly made when approaching the charging position”)
responsive to a comparison result indicative of differences between the present image and a corresponding one of the images captured at a same indexed position exceeding a pixel variance threshold (Par 0039 “The task of the digital image processing system is to detect a foreign body in the transmission region. For this purpose, a comparison image is stored in the camera control unit. The comparison image corresponds to the charging image with regard to the field of view. The comparison image shows no foreign bodies in the transmission region. The image processing consists substantially of a comparison of the charging image with the comparison image. For this purpose, the comparison image is subtracted from the charging image. The result of the subtraction shows the foreign body.”) send a message to the charger to prevent initiation of a charge procedure. (Message sent to charger to prevent charging. Par 0040 “if these contrast differences in the subtraction image are exceeded, this is equivalent to the detection of a foreign” and Par 0044 “The detection signal is preferably transmitted by the camera control unit to the charging control device. body and the camera control unit generates a detection signal.” and Par 0045 “If the detection signal is received by the charging control device as the vehicle approaches the charging position, the charging control device suppresses inductive charging. i.e., a charging operation is not initiated or started. If the detection signal is received by the charging control device during a charging operation which has already been initiated, the charging control device interrupts the charging operation”)
Goethel does not explicitly teach:
a calibration initialization procedure and calibration images.
Kim teaches:
a calibration initialization procedure and calibration images. (Par 0058 “the image preprocessor 410 may perform noise reduction, rectification, calibration, color enhancement, color space conversion (CSC), interpolation, and camera gain control, or the like, for the plural images or the generated around view image. As a result, the image preprocessor 410 may acquire an image that is more vivid than the images from the cameras”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the initialization procedure and the images taught by Goethel to have calibration images taught by Kim for the purpose of capturing better images. (Refer to Par 0058)

Regarding claim 3, Goethel teaches:
wherein the present image is captured as part of a vehicle docking procedure. (Par 0004 “Camera-based parking aids or lane guidance aids are cited as an example” Par 0008 “The term "approaching a charging station" encompasses an operation in which the vehicle assumes a specific parking position in spatial relationship to the charging unit in order to carry out a charging operation. This can also be supported by driver assistance systems such as a parking aid”)

Regarding claim 4, Goethel teaches:
wherein the differences between the present image and the corresponding calibration image are derived from a pixel-by-pixel comparison (par 0040 “The subtraction image is, in turn, analyzed for contrast differences using a pixel-by-pixel or segment-by-segment threshold method”).  

  Regarding claim 7, Goethel teaches:
A vehicle battery charge system (Fig 1 #22, 24, 34, and 14) comprising: 
a vehicle charge coil (Fig 1 #14); 
a camera system (Fig 1 #22) configured to capture images (Par 0036 “The camera system can capture an image of this image field”) of a primary charge coil (Fig 1 #16) at a plurality of predetermined indexed positions (image capturing regions are the plurality of predetermined indexed positions that the primary charge coil is in and the cameras images are partial images of the charging regions and each capture are joined to together. Par0036 “a plurality of cameras are involved in capturing the charging image. In the case of a plurality of cameras, the charging image is formed jointly from partial images” and Par 0034 “On approaching the charging position (arrow A) and when the charging position has been reached, the transmission region between the primary coil and the secondary coil (or at least the primary coil or a housing of the primary coil) lies fully in the image capturing region of at least one camera of the camera system. According to an alternative embodiment, the transmission region lies only partially in the respective image capturing regions of the cameras of the camera system, wherein, however, together, the image capturing regions of at least two cameras of the camera system fully capture the transmission region”) as part of a initialization procedure (A procedure occurs prior to charging noted as an initialization procedure. Fig 1 #arrow “A”; Par 0034 “On approaching the charging position (arrow A)” and Par 0043 “The charging image is captured before the start of a charging operation and/or during the charging operation. According to a further embodiment, captures are repeatedly made when approaching the charging position, i.e. when assuming the charging position,”), 
the predetermined indexed positions being indicative of a desired trajectory of the vehicle charge coil relative to the primary charge coil (Fig 1 #arrow “A” shows the trajectory towards the charging zone where the primary coil is); and 
a controller (Fig 1 #24) configured to permit receipt of charge at the vehicle charge coil from the primary charge coil Par 0044 “The detection signal is preferably transmitted by the camera control unit to the charging control device. body and the camera control unit generates a detection signal.” and Par 0045 “If the detection signal is received by the charging control device as the vehicle approaches the charging position, the charging control device suppresses inductive charging. i.e., a charging operation is not initiated or started. If the detection signal is received by the charging control device during a charging operation which has already been initiated, the charging control device interrupts the charging operation”) responsive to differences between a present image and a corresponding one of the images captured at a same indexed position being less than a pixel variance threshold . Par 0040 “if these contrast differences in the subtraction image are exceeded, this is equivalent to the detection of a foreign” and (Par 0039 “The task of the digital image processing system is to detect a foreign body in the transmission region. For this purpose, a comparison image is stored in the camera control unit. The comparison image corresponds to the charging image with regard to the field of view. The comparison image shows no foreign bodies in the transmission region. The image processing consists substantially of a comparison of the charging image with the comparison image. For this purpose, the comparison image is subtracted from the charging image. The result of the subtraction shows the foreign body.”).  
Goethel does not explicitly teach:
a calibration initialization procedure and calibration images.
Kim teaches:
 a calibration initialization procedure and calibration images. (Par 0058 “the image preprocessor 410 may perform noise reduction, rectification, calibration, color enhancement, color space conversion (CSC), interpolation, and camera gain control, or the like, for the plural images or the generated around view image. As a result, the image preprocessor 410 may acquire an image that is more vivid than the images from the cameras”)
Goethel to have calibration images taught by Kim for the purpose of capturing better images. (Refer to Par 0058)

  Regarding claim 9, Goethel teaches:
wherein the controller is further configured to prevent receipt of charge at the vehicle charge coil responsive to the differences exceeding the pixel variance threshold.  (par 0040 “The subtraction image is, in turn, analyzed for contrast differences using a pixel-by-pixel or segment-by-segment threshold method” and Par 0045 “If the detection signal is received by the charging control device as the vehicle approaches the charging position, the charging control device suppresses inductive charging. i.e., a charging operation is not initiated or started. If the detection signal is received by the charging control device during a charging operation which has already been initiated, the charging control device interrupts the charging operation”)

  Regarding claim 10, Goethel teaches:
wherein the controller is further configured to capture the present image responsive to initiation of a vehicle docking procedure.  (Par 0004 “Camera-based parking aids or lane guidance aids are cited as an example” Par 0008 “The term "approaching a charging station" encompasses an operation in which the vehicle assumes a specific parking position in spatial relationship to the charging unit in order to carry out a charging operation. This can also be supported by driver assistance systems such as a parking aid”)

Regarding claim 12, Goethel teaches:
generating an object detection signal responsive to the differences exceeding the pixel variance threshold (par 0040 “if these contrast differences in the subtraction image are exceeded, this is equivalent to the detection of a foreign body and the camera control unit generates a detection signal.”).  

Regarding claim 19, Goethel teaches:
wherein the calibration initialization procedure further includes incrementally advancing the camera position through a range of predetermined indexed positions.  (upon approach to transmission region there is an advance in positions of camera while it continues to capture images. Fig 1 “A”; par 0043 “captures are repeatedly made when approaching the charging position, i.e. when assuming the charging position, before the start of a charging operation and during the charging operation, and the charging image is thereby refreshed.”)

Regarding claim 20, Goethel teaches:
wherein the calibration initialization procedure further includes incrementally advancing the camera position through a range of predetermined indexed positions.  (upon approach to transmission region there is an advance in positions of camera while it continues to capture images. Fig 1 “A”; par 0043 “captures are repeatedly made when approaching the charging position, i.e. when assuming the charging position, before the start of a charging operation and during the charging operation, and the charging image is thereby refreshed.”)

Claims 5, 6 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916 as applied to claim 4 and 7 above, and further in view of Tate, JR. et al. US 2014/0074352.

Regarding claim 5, Goethel does not explicitly teach:
wherein the controller is further programmed to output a comparison image including the charge zone at a user display 
Tate teaches:
wherein the controller is further programmed to output a comparison image including the charge zone at a user display (par 0016 “the park assist system 10 may provide a visual aid on the display 42 for assisting a driver to park the vehicle 18”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify controller taught by Goethel to have output a comparison image taught by Tate for the purpose of allowing the driver to see alignment. (Refer to 0016) 

Regarding claim 6, Goethel does not explicitly teach:
wherein the comparison image includes a highlighting of pixels exceeding the pixel variance threshold.
Tate teaches:
wherein the comparison image includes a highlighting of pixels exceeding the pixel variance threshold (par 0039 “the park assist control module 230 may provide guidance by activating at least one indicator to provide guidance to the driver to guide the vehicle 218 into the standard parking location (e.g., a visual aid on the display 242”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify controller taught by Goethel to have the comparison image taught by Tate for the purpose of allowing the driver to see alignment. (Refer to 0016)

Regarding claim 11, Goethel teaches:
a user display to output a comparison image of the primary charge coil derived from a pixel-by-pixel comparison of the present image and the corresponding one of the calibration images.  
Goethel does not explicitly teach:
a user display to output a comparison image of the primary charge coil 
Tate teaches:
a user display to output a comparison image of the primary charge coil (par 0016 “the park assist system 10 may provide a visual aid on the display 42 for assisting a driver to park the vehicle 18”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify derived pixel-by-pixel comparison taught by Goethel to Tate for the purpose of allowing the driver to see alignment. (Refer to 0016)

 Claims 13, 15, 18 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916 and Schutz et al. US 2019/0001831.

  Regarding claim 13, Goethel teaches:
A method of vehicle battery charging comprising: 
a camera; (Fig 1 #22) 
 multiple predetermined vertical positions having a primary charge plate within a field of view (Par0036 “a plurality of cameras are involved in capturing the charging image. In the case of a plurality of cameras, the charging image is formed jointly from partial images” and Par 0034 “On approaching the charging position (arrow A) and when the charging position has been reached, the transmission region between the primary coil and the secondary coil (or at least the primary coil or a housing of the primary coil) lies fully in the image capturing region of at least one camera of the camera system. According to an alternative embodiment, the transmission region lies only partially in the respective image capturing regions of the cameras of the camera system, wherein, however, together, the image capturing regions of at least two cameras of the camera system fully capture the transmission region” par 0027 “a vehicle 10 is charged inductively, electrical power is transmitted without a cable to the vehicle from a charging unit 12 external to the vehicle.) as part of a initialization procedure, (A procedure occurs prior to charging noted as an initialization procedure. Fig 1 #arrow “A”; Par 0034 “On approaching the charging position (arrow A)” and Par 0043 “The charging image is captured before the start of a charging operation and/or during the charging operation. According to a further embodiment, captures are repeatedly made when approaching the charging position, i.e. when assuming the charging position,”);

capturing a image at each of the multiple positions (image capturing regions are the multiple positions and the cameras images are partial images of the charging regions and each capture are joined to together. Par 0036 “The camera system can capture an image of this image field” and Par0036 “a plurality of cameras are involved in capturing the charging image. In the case of a plurality of cameras, the charging image is formed jointly from partial images”); 
prior to initiating a charge procedure, capturing a present image corresponding to at least one of the images; (Capturing image occurs at approach prior to initiating charging. Par 0043 “transmission region is continuously monitored while approaching the charging position and during a charging operation, so that, by way of example, an object, such as a rolling coin for example, entering the transmission region during a charging operation can also be detected.”)
outputting an object detection signal (par 0044 “The detection signal is preferably transmitted by the camera control unit to the charging control device”) responsive to a difference between the image and present image exceeding a detection threshold (par 0040 “The subtraction image is, in turn, analyzed for contrast differences using a pixel-by-pixel or segment-by-segment threshold method”). 
Goethel does not explicitly teach:
a calibration initialization procedure and calibration images.
Kim teaches:
a calibration initialization procedure and calibration images. (Par 0058 “the image preprocessor 410 may perform noise reduction, rectification, calibration, color enhancement, color space conversion (CSC), interpolation, and camera gain control, or the like, for the plural images or the generated around view image. As a result, the image preprocessor 410 may acquire an image that is more vivid than the images from the cameras”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the initialization procedure and the images taught by Goethel to have calibration images taught by Kim for the purpose of capturing better images. (Refer to Par 0058)
The combined teaching of Goethel and Kim do not teach:
indexing a camera detached from a vehicle through multiple predetermined vertical positions.
Schutz teaches:
indexing (Par “The moveable charging unit is equipped with an image detection device as a camera, which is employed for the detection of a positon of a power supply interface (charging interface) on a transportation vehicle which is to be charged.” Par 0059 “the image detection device 12 can also be a moving part of the power supply unit 1, i.e., not configured in a stationary arrangement.”) a camera (Fig 2 #12) detached from a vehicle (Fig 2 #K1) through multiple predetermined vertical positions; (Par 0018 “a moveable arrangement, to an elevation rod,” ) Par 0057 “The mechanism also delivers a vertical movement”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify multiple predetermined positions having a primary charge plate within a field of view as part of a calibration initialization procedure taught by the combined teaching of Goethel and Kim to have indexing a camera detached from a vehicle taught by Schutz for the purpose of travel to a plurality of parking spaces. (Refer to Par 0012)

  Regarding claim 15, Goethel teaches:
wherein the capturing of a present image is performed as part of a vehicle docking procedure. (Par 0004 “Camera-based parking aids or lane guidance aids are cited as an example” Par 0008 “The term "approaching a charging station" encompasses an operation in which the vehicle assumes a specific parking position in spatial relationship to the charging unit in order to carry out a charging operation. This can also be supported by driver assistance systems such as a parking aid”)

  Regarding claim 18, Goethel teaches:
preventing initiation of the charge procedure responsive to the object detection signal. (Par 0040 “if these contrast differences in the subtraction image are exceeded, this is equivalent to the detection of a foreign body and the camera control unit generates a detection signal.”)

Regarding claim 22, Goethel does not explicitly teach:
wherein the camera is disposed external to a vehicle having a battery to be charged.   
Schutz teaches:
wherein the camera is disposed external to a vehicle having a battery to be charged. (Fig 2 12 camera external to K1 vehicle)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify camera taught by the combined teaching of Goethel and Kim to have the camera is disposed external to a vehicle taught by Schutz for the purpose of travel to a plurality of parking spaces. (Refer to Par 0012)

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916 and Schutz et al. US 2019/0001831 as applied to claim 13 and further in view of Tsukamoto US 2016/0046194.

Regarding claim 16, Goethel teaches:
a pixel-by-pixel comparison between the at least one calibration image and the corresponding present image (par 0040 “The subtraction image is, in turn, analyzed for contrast differences using a pixel-by-pixel or segment-by-segment threshold method”).  
Goethel does not explicitly teach:
outputting a comparison image at a user display responsive to the object detection signal,

Tsukamoto teaches:
outputting a comparison image at a user display (par 0070 “transmit a signal to instruct re-parking and display the information instructing re-parking on the display unit”) responsive to the object detection signal (par 0095 “The users of the vehicles (CAR_A, B) can thereby confirm the state of the power supply devices (GC_A, B) from the differences in the display of the display unit 17 before parking at the power supply devices (GC_A, B).” and par 0050 “the foreign object on the power transmission coil 11 can be easily removed by the user of the vehicle. Accordingly, the state detection unit 102 detects a state, in which the user is able to recover from a state in which the power cannot be supplied in a non-contact manner to a non-contact power supply possible state, i.e., a recoverable state,”), 
wherein the comparison image is indicative of a comparison (par 0050 “The state detection unit 102 determines whether or not there is a foreign object on the power transmission coil 11 by analyzing a captured image on the power transmission coil 11 obtained”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparison taught by Goethel to have comparison image at user display taught by Tsukamoto for the purpose of reducing erroneous communication. (Refer to 0005) 

17 rejected under 35 U.S.C. 103 as being unpatentable over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916, Schutz et al. US 2019/0001831 and Tsukamoto US 2016/0046194 as applied to claim 16 above, and further in view of Tate, JR. et al. US 2014/0074352.

Regarding claim 17, Goethel does not explicitly teach:
highlighting pixels of the comparison image exhibiting a difference relative to the calibration image exceeding a pixel variance threshold.  
Tate teaches:
highlighting pixels of the comparison image exhibiting a difference relative to the calibration image exceeding a pixel variance threshold (par 0039 “the park assist control module 230 may provide guidance by activating at least one indicator to provide guidance to the driver to guide the vehicle 218 into the standard parking location (e.g., a visual aid on the display 242”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify controller taught by Goethel to have the comparison image taught by Tate for the purpose of allowing the driver to see alignment. (Refer to 0016)

Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Goethel US 2015/0168309 in view of Kim et al. US 2015/0343916 as applied to claim 7 above, and further in view of Shijo et al. US 2013/0249299.

Regarding claim 21, Goethel does not explicitly teach:
wherein the camera system is disposed external to a vehicle having a battery to be charged.  
Shijo teaches:
wherein the camera system is disposed external to a vehicle having a battery to be charged.   (external to vehicle having battery. Fig 14 #341; Par 0086 “the sensor is a camera sensor.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the camera system taught by Goethel to have disposed external to a vehicle taught by Shijo for the purpose of having detection of the vehicle and the transmission area without vehicle wherein system detection is not specific to only the vehicle but the charging area (Refer to Par 0086) and further obvious since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859